Case 3:18-cv-00265-RGJ-CHL Document 90 Filed 03/26/21 Page 1 of 2 PageID #: 1112




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

                                [ELECTRONICALLY FILED]

 NASHAYLA JONES, et al.                                )
                                                       ) CIVIL ACTION NO.:
 v.                                                    ) 3:18-cv-265-RGJ-CHL
                                                       )
 LOUISVILLE /JEFFERSON COUNTY                          )
 METRO GOVERNMENT, et al.                              )


                                    *****
                      NOTICE OF CHANGE OF LAW FIRM NAME

         Please take notice that undersigned counsel has formed a business organization,

 Hoerter Law PLLC, and is no longer associated with the firm of Coleman, Roles &

 Associates, PLLC. Undersigned counsel will substitute “Hoerter Law PLLC” in his

 signature block and has adopted new letterhead. All contact information, including

 email address, telephone and fax numbers, as well as mailing address will remain the

 same:         1009 South Fourth Street; Louisville, KY 40203; telephone (502) 584-8583;

 fax (502) 584-1826; cjr.hoerter@gmail.com.



         Date: March 26, 2021                    Respectfully submitted,



                                                 /s/ Christopher J. Hoerter
                                                 Christopher J. Hoerter
                                                 Hoerter Law PLLC
                                                 1009 South Fourth Street
                                                 Louisville, KY 40203
                                                 T (502) 584-8583
                                                 F (502) 584-1826
                                                 cjr.hoerter@gmail.com
                                                 Counsel for Plaintiffs
Case 3:18-cv-00265-RGJ-CHL Document 90 Filed 03/26/21 Page 2 of 2 PageID #: 1113




                           CERTIFICATE OF SERVICE

       This hereby certifies that the foregoing Notice of Change of Law Firm Name was

 filed via CM/ECF and served on all counsel of record on March 26, 2021.



                                               /s/ Christopher J. Hoerter




                                           2
